215 U.S. 227 (1909)
YORDI
v.
NOLTE, UNITED STATES MARSHAL.
No. 382.
Supreme Court of United States.
Submitted October 22, 1909.
Decided December 6, 1909.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*229 Mr. Waters Davis for appellant.
Mr. Assistant Attorney-General Russell for appellee.
MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The contention of appellant's counsel is that, although the Mexican consul had possession of the record from Mexico and the depositions of the witnesses therein contained, which embodied the proceedings had before the judge at Guadalajara, Mexico, including the testimony of witnesses, which appeared to the judge amply sufficient to justify an order for the apprehension of the accused, nevertheless there was still necessary, in order for the commissioner to take jurisdiction to hear the application that either the record from Mexico should be attached to the complaint or that the complaint should disclose upon its face the sources of the consul's information. This record from Mexico was not only before the Mexican consul when he made the complaint against Yordi, now under consideration, but the commissioner was *230 thoroughly familiar with it, as it had been introduced in evidence before him upon the hearing of the first complaint.
Judge Maxey was of opinion that as depositions from a foreign country were admissible in evidence upon the hearing before the commissioner, they were also to be admitted for the purpose of vesting jurisdiction in the commissioner to issue the warrant, and as in this case the depositions were in themselves sufficient to satisfy the commissioner that the prosecution against the accused was based upon real grounds and not upon mere suspicion of guilt, it was not indispensable to the jurisdiction of the commissioner that the record and depositions from Mexico should be actually fastened to the complaint when they were in the custody and keeping of the consul, and the commissioner was already in possession of the information which they contained. We concur in these views.
The general doctrine in respect of extradition complaints is well stated by Judge Coxe in Ex parte Sternaman, 77 Fed. Rep. 595, 597, as follows:
"The complaint should set forth clearly and briefly the offense charged. It need not be drawn with the formal precision of an indictment. If it be sufficiently explicit to inform the accused person of the precise nature of the charge against him it is sufficient. The extreme technicality with which those proceedings were formerly conducted has given place to a more liberal practice, the object being to reach a correct decision upon the main question  is there reasonable cause to believe that a crime has been committed? The complaint may, in some instances, be upon information and belief. The exigencies may be such that the criminal may escape punishment unless he is promptly apprehended by the representatives of the country whose law he has violated. From the very nature of the case it may often happen that such representative can have no personal knowledge of the crime. If the offense be one of the treaty crimes, and if it be stated clearly and explicitly so that the accused knows *231 exactly what the charge is, the complaint is sufficient to authorize the commissioner to act. The foregoing propositions are, it is thought, sustained by the following authorities: In re Farez, 7 Blatchf. 345, Fed. Cas. No. 4, 645; In re Roth, 15 Fed. Rep. 506; In re Henrich, 5 Blatchf. 414, Fed. Cas. No. 6,369; Ex parte Van Hoven, 4 Dill. 415, Fed. Cas. No. 16,859; In re Breen, 73 Fed. Rep. 458; Ex parte Lane, 6 Fed. Rep. 34; In re Herres, 33 Fed. Rep. 165; Castro v. De Uriarte, 16 Fed. Rep. 93; In re Macdonnell, 11 Blatchf. 79, Fed. Cas. No. 8,771."
It was argued that this court had held otherwise, particularly in Rice v. Ames, 180 U.S. 371, where Mr. Justice Brown, delivering the opinion, declared that several counts of the complaint were obviously insufficient, "since the charges were made solely upon information and belief, and no attempt was made even to set forth the sources of information, or the grounds of affiant's belief." But Mr. Justice Brown further said (p. 375):
"We do not wish, however, to be understood as holding that, in extradition proceedings, the complaint must be sworn to by persons having actual knowledge of the offense charged. This would defeat the whole object of the treaty, as we are bound to assume that no foreign government possesses greater power than our own to order its citizens to go to another country to institute legal proceedings. This is obviously impossible. The ordinary course is to send an officer or agent of the Government for that purpose, and Rev. Stat., § 5271 makes special provisions `that in every case of complaint and of a hearing upon the return of the warrant of arrest, any depositions, warrants, or other papers offered in evidence, shall be admitted and received for the purpose of such hearing if they shall be properly and legally authenticated so as to entitle them to be received as evidence of the criminality of the person so apprehended, by the tribunals of the foreign country from which the accused party shall have escaped, and copies of any such depositions, *232 warrants or other papers, shall, if authenticated according to the law of such foreign country, be in like manner received as evidence,' of which authentication the certificate of the diplomatic or consular officer of the United States shall be sufficient. This obviates the necessity which might otherwise exist of confronting the accused with the witnesses against him. Now, it would obviously be inconsistent to hold that depositions, which are admissible upon the hearing, should not also be admitted for the purpose of vesting jurisdiction in the commissioner to issue the warrant. Indeed, the words of the statute, `in every case of complaint,' seem to contemplate this very use of them. If the officer of the foreign government has no personal knowledge of the facts, he may with entire propriety make the complaint upon information and belief, stating the sources of his information and the grounds of his belief, and annexing to the complaint a properly certified copy of any indictment or equivalent proceeding, which may have been found in the foreign country, or a copy of the depositions of witnesses having actual knowledge of the facts, taken under the treaty and act of Congress. This will afford ample authority to the commissioner for issuing the warrant."
The same learned judge said in Grin v. Shine, 187 U.S. 181, 193:
"All that is required by § 5270 is that a complaint shall be made under oath. It may be made by any person acting under the authority of the foreign government having knowledge of the facts, or in the absence of such person, by the official representative of a foreign government based upon depositions in his possession."
We think the evidence produced at the hearing justified the detention of the accused and corrected any irregularity in the complaint. As this court said in Nashimura Ekiu v. United States, 142 U.S. 651, 662:
"A writ of habeas corpus is not like an action to recover damages for an unlawful arrest or commitment, but its object *233 is to ascertain whether the prisoner can lawfully be detained in custody; and if sufficient ground for his detention by the Government is shown, he is not to be discharged for defects in the original arrest or commitment. Ex parte Bollman & Swartwout, 4 Cranch, 75, 114, 125; Coleman v. Tennessee, 97 U.S. 509, 519; United States v. McBratney, 104 U.S. 621, 624; Kelly v. Thomas, 15 Gray, 192; The King v. Marks, 3 East, 157; Shuttleworth's Case, 9 Q.B. 651."
The District Judge was right, and his final order discharging the writ of habeas corpus is
Affirmed.